In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-300V
                                      Filed: April 20, 2017

 * * * * * * * * * * * * *                     *   *
 CHARLES MOORE,                                    *       UNPUBLISHED
                                                   *
                 Petitioner,                       *       Decision on Joint Stipulation;
 v.                                                *       Transverse Myelitis (“TM”);
                                                   *       Influenza (“Flu”) Vaccine.
 SECRETARY OF HEALTH                               *
 AND HUMAN SERVICES,                               *
                                                   *
          Respondent.                              *
 * * * * * * * * * * * * *                     *   *

Michael G. McLaren, Esq., Black McLaren, PC, Memphis, TN, for petitioner.
Christine M. Becer, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On March 7, 2016, Petitioner (“Mr. Moore,” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleged
that he suffered from Transverse Myelitis (“TM”) as a result of receiving a flu vaccination on
September 22, 2014. See Stipulation, filed April 20, 2017, at ¶¶ 1-4. Respondent denies that the
flu vaccine caused petitioner to suffer from TM or any other injury or current condition.
Stipulation at ¶ 6.




        1
          Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims’ website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that
provision, I will delete such material from public access.
        2
         National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).



                                                       1
         Nevertheless, the parties have agreed to settle the case. On April 20, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.
Respondent agrees to issue the following payment:

           A lump sum of $263,361.63, which amount represents compensation for the
            first year life care expenses ($43,361.63), pain and suffering ($200,000.00), and
            past unreimbursable expenses ($20,000.00), in the form of a check payable to
            petitioner, Charles Moore. This amount represents compensation for all
            damages that would be available under § 300aa-15(a);

           An amount sufficient to purchase the annuity contract described in paragraph
            10 below, paid to the life insurance company from which the annuity will be
            purchased (the “Life Insurance Company”).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

        IT IS SO ORDERED.

                                                        s/ Mindy Michaels Roth
                                                        Mindy Michaels Roth
                                                        Special Master




        3
         Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2